 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchlen Body and Equipment Co., Inc.andUnitedSteelworkers of America,AFL-CIO-CLC. Case14-CA-7785January 9, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS AND PENELLOOn September 18, 1974, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptionsand supporting briefs, the Charging Partyfiled cross-exceptions and a supporting brief, and theGeneralCounsel filed exceptions limited to theAdministrative Law Judge's failure to make refer-ence in his conclusions of law, recommended Order,posting requirements,and notice to Plaza TruckService as comprising a single employing enterprisewithRespondent.The Respondent also filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERSteelworkers of America,AFL-CIO-CLC, referred toherein as the Union,on February4, 1974,pursuant towhich complaint issued on April22, 1974,alleging thatSchien Body and Equipment Co., Inc.,referred to herein asthe Respondent, had engaged in unfair labor practices inviolation of Section 8(aX5) and(1) of the National LaborRelations Act, as amended.On May 29, 1974,a hearingwas held in St. Louis, Missouri.Upon the basis of the entire record herein,including myobservation of the witnesses,and after due consideration ofthe briefs filed by General Counsel and Respondent, Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation,is engaged in themanufacture and installationof truck bodies and equip-ment,and the servicing of trucks,at its facility inCarlinville,Illinois.In the course and conduct of itsbusiness Respondent annually purchases and receives at itsCarlinville,Illinois,facilitygoods valued in excess of$50,000 directly from points located outside the State ofIllinois.I find,on the basis of the foregoing admitted facts, thatRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act,and that it will effectuatethe policiesof the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the Respondent's answer admits,and I findthatUnitedSteelworkersofAmerica,AFL-CIO-CLC, is a labororganizationwithin themeaning of Section2(5) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Schien Body andEquipmentCo., Inc., Carlinville,Illinois,its officers,agents,successors,and assigns, shall take the actionset forth in the said recommended Order.1While we agree with the Administrative Law Judge's conclusion thatthe Respondent did not violate Sec.11(ax5) and(1) of the Act by unilaterallytransferring bargaining unit work to Plaza Truck Service,we do so on thebasis of all the facts and circumstances of this case, not solely because theemployees suffered no detriment to their employment.We find itunnecessary to consider or pass upon the Administrative Law Judge'sstatement that the Respondent and Plaza Truck Service are a singleemploying enterprise.This conclusion is not relevent to the unfair laborpractices found or the remedy ordered herein.Member Penello finds thatthe cases cited by the Administrative Law Judge in relying solely on lack ofdetriment to the employees are distinguishable and inapposite.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN,AdministrativeLaw Judge: Thisproceedingaroseout ofa chargefiledbyUnitedIII.THE UNFAIR LABOR PRACTICESA.The Refusal toBargainOn March 22, 1973, a majority of Respondent'semployees in a unit ofitsproductionand maintenanceemployees,includingwarehouse and parts departmentemployees,by a secret ballot election, conducted under thesupervision of the RegionalDirector for Region 14 of theNationalLaborRelations Board in Case14-CA-7256,designated and selected the Union as their exclusiverepresentative for purposes of collective bargaining withRespondent.Following the election, Respondentfiled timely objec-tions to conduct affecting the resultsof the election. OnApril 24,1973, following his investigation, the RegionalDirector issued his Report on Objections and Recommen-dations,recommending the overruling of Respondent'sobjections and the certificationof the Union. Uponconsideration of Respondent's exceptions to the RegionalDirector's report,the Board,on August 1, 1973, directed ahearing.Thereafter,on October17, 1973,following a hearing, theHearingOfficer issued a report recommending thatRespondent'sobjections be overruled.On January 15,216 NLRB No. 15 SCHIENBODY AND EQUIPMENT CO., INC.1111974, theBoard issued its Supplemental Decision andCertificationofRepresentative,overruling Respondent'sobjections and certifying the Union as the collective-bargainingrepresentativeof Respondent's production andmaintenance employees,including warehouseand partsdepartment employees.On January 28, 1974, Respondentfiled with the Boardalternative motions,one for reconsid-erationof the January15 decision, the other for remand ofthe representation proceedingto the Regional Director forinvestigation of the alleged preelectionoffer by the Unionto waive initiationfees, in lightof the Supreme Court'sdecisioninN.L.R.B. v. Savair Mfg. Co.,414 U.S. 270(1973). Thereafter, on April 12, 1974, the Boardissued anorder denying themotion forreconsideration on theground thatit raised"nothing notpreviously considered,"and alsodenying themotion toremand upon finding it tobe an untimelyadditional objection to the election.Since January 28, 1974, the Union has requested thatRespondent bargain with it in accordancewith theBoard'scertification.On andsince January30,Respondent hasrefused to bargain and in its briefto the AdministrativeLaw Judgeadmits its refusal.However,both at the hearingand in its brief, Respondent has soughtto defend itsrefusal tobargain bychallengingthe underlying certifica-tion. In neitherinstance has Respondentoffered any newlydiscovered or previouslyunavailable evidenceto supportits timelyfiledobjections. Nor has Respondent offered anyspecial circumstance which might warrant reconsiderationof any of theBoard'sdeterminationsin the underlyingrepresentation proceeding.In short,Respondent has notraised anyissueproperlylitigablein this proceedingrespectingthe validityof the certification.' I find, there-fore, thatRespondent was, and continuesto be, obligatedto recognize and bargainwith the Union which has beenduly certified and that byrefusingto do soRespondent hasviolated andis violating,Section 8(aX5) and (1) of the Act.B.The Transfer of Bargaining Unit Work2In December1973,John Schienand his wife Norma,who each own 35 percent of Respondent's stock, openedPlaza TruckService,a trucksafety and repair facilitywhich they havesince operated as a partnership. PlazaTruck Serviceis locatedapproximately 400 yards downand across the road from Respondent'sfacility.JohnSchien stdffedPlaza TruckService with a manager, KeithMedford,who is responsible for itsday-to-day operations,two welder-mechanics,and a bookkeeper.John Schien setsthe payratesfor Plaza TruckService'semployees, andtogether with his wife has setthe payrates for Respon-dent's employees.John and NormaSchien have set thelayoff policies for both enterprises,and directRespon-dent's day-to-dayoperations.Itappears that in December1973, the Schiens trans-ferred two front-end machines, a frame-straightener and awheel-balancer from Respondent to Plaza Truck Service.Since the transfer,Respondent'semployees have notperformed front-end alignments,axle-straighteningorwheel-balancing,because of the loss of these machines.Norma Schien credibly testified that the operation of thePlazaTruck Service has not reduced regular workinghours, or overtime, nor caused any layoff or loss of pay atRespondent's facility.3 Respondent afforded the Union nonotice of the equipment transfer and has never offered tobargain with the Union about the transfer or its impactupon the bargaining unit.Arguing that Respondent and Plaza Truck Serviceconstitute a single entity, General Counsel contends thatby unilaterally transferring bargaining unit work to PlazaTruck Service at a time when Respondent had a duty tobargain with the Union, Respondent violated Section8(a)(5) and (1) of the Act. I do not agree.The Board has consistently refused to find transfers ofunit work violative of Section 8(aX5) of the Act "where theemployer's allegedly unlawful unilateral action resulted inno `significant detriment'to employees in the appropriateunit."Westinghouse Electric Corp.,153 NLRB 443, 446(1965).Accord:Union Carbide Corporation,178 NLRB504, 508(1964);AmericanOil Company,151 NLRB 421,422 (1965).In the instant case,there has been no showingof any "significant detriment" to unit employees. On thecontrary, the credited evidence shows that no loss ofovertime, layoff, or other reduction of bargaining unitworking hours has resulted from the transfer of work toPlazaTruck Service.Thus, notwithstanding that theSchiens'dominant ownership or financial control, andoverall control of the business and labor policy of thefunctionally related entities render Respondent and Plazaa single employing enterprise(N.LRB. v. Jordan BusCompany,380 F.2d 219, 221, (C.A. 10, 1967)), and that theunilateral conduct occurred after the Union had won therepresentation election and Respondent's duty to bargaincollectively had arisen(Laney & Duke Storage Warehouse151NLRB 248, 267 (1965), enfd. in pertinent part 369 F.2d869 (C.A. 5, 1966)), thereis noshowing that Respondent'sconductiesulted in any significant detriment to the unitemployees.Accordingly,I shall recommend that GeneralCounsel'sallegations regarding Respondent's unilateralconduct bedismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Respondent's activities as set forth in section III A,above,occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.ISeePittsburgh Plate GlassCo. v. N.LR.B.313 U.S. 146,158,161-162(1941);Coronet-Western,a Divisionof CoronetIndustries,Inc.,212 NLRB524 (1974).2Except as discussed in fn.3 below,no credibilityissues are presented.8Union Representative Becker testified on redirect examination thatRespondent's employees suffered a loss of"overtime or additional time"because of Plaza's opening.However,upon recross-examination Beckerconceded that his testimony on redirect was an assumption and that noemployee had ever complained to him about losing overtime.In light ofBecker's subsequent concessions,Ihave not credited his testimony thatthere was a loss of overtime. Moreover,Norma Schien impressed me as anhonest witness in firm possession of the facts.Further, the testimony ofRespondent's employees Talkington and Hunt that the removal of theequipment had no impact upon their working hours tends to corroborateher testimony. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving foundthatRespondent has engaged in unfairlabor practices in violationof Section8(aX5) and (1) of theAct, Ishall recommendthat it be orderedto cease anddesist therefrom,and, upon request, bargain collectivelywith the Unionas the exclusive representative of allemployeesin the appropriateunit,and, if an understandingisreached,embody suchunderstanding in a signedagreement.In order toinsure thatthe employees in the appropriateunitwillbe accordedthe servicesof theirselectedbargaining agent forthe period provided by law,I shallrecommend that the initialperiod of certification beconstrued as beginning on the date Respondent commenc-es to bargainin good faith with the Union as therecognized bargaining representativein the appropriateunit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785(1%2);Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229 (1%2), enfd. 328 F.2d 600, 601 (C.A. 5,1964), cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57,60 (C.A. 10, 1%5).Upon thebasis of the foregoing facts and therecord, Imake the following:CONCLUSIONS OF LAW1.SchienBody and Equipment Co., Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.United Steelworkers of America,AFL-CIO-CLC, isa labor organization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees includ-ing warehouse and parts department employees employedat Respondent's Carlinville,Illinois, facility,but excludingoffice clerical employees,plant clerical employees, sales-men, anddriver-salesmen,over-the-road truckdrivers,guards and supervisors as defined in the Act,constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since January 15, 1974,the above-named labororganization has been and now is the certified andexclusive representative of all employees in the aforesaidunit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on or about January 30,1974, and at alltimes thereafter,to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent in theappropriateunit,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX5) of the Act.6.By the aforesaid refusal to bargain, Respondent hasinterfered with,restrained,and coerced, and is interfering4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.with, restraining, and coercing, employees in the exerciseof the rights guaranteed to them in Section7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(axl) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended:ORDER4Respondent,SchienBody and Equipment Co., Inc., itsofficers,agents, successors,and assigns, shall:1.Cease anddesist from:(a)Refusingto bargain collectivelyconcerning rates ofpay,wages,hours,and othertermsand conditions ofemployment,withUnitedSteelworkersofAmerica,AFL-CIO-CLC, as theexclusive bargaining representativeof itsemployees in the followingappropriate unit:All productionand maintenanceemployees includingwarehouse and parts departmentemployees employedatRespondent'sCarlinville,Illinois,facility, but ex-cluding office clericalemployees, plant clerical employ-ees,salesmen,and driver-salesmen,over-the-roadtruckdrivers,guards and supervisors as defined in theAct.(b) In any likeor relatedmanner interfering with,restraining,or coercing employees in the exercise of therightsguaranteed them in Section7 of the Act.2.Take thefollowingaffirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain withthe above-named labororganization as the exclusive representativeof all employ-ees in the aforesaid appropriate unit withrespect to rates ofpay,wages,hours,and other terms andconditions ofemployment and, if an understanding is reached,embodysuch understanding in a signed agreement.(b) Post at itsCarlinville,Illinois,facility, copies of theattached noticemarked"Appendix." 5 Copies of saidnotice,on formsprovided by the Regional Director forRegion 14,afterbeingduly signedby Respondent'srepresentative, shall beposted by it immediately uponreceipt thereof,and maintainedby it for 60 consecutivedays thereafter,in conspicuous places, including placeswhere notices to employeesare customarily posted.Reasonable steps shallbe taken byRespondent to ensurethat said notices are not altered,defaced,or covered byany othermaterial.(c)Notify thesaid RegionalDirector, in writing,within20 days fromthe date ofthis Order, what steps Respondenthas takento comply herewith.IT IS FURTHER RECOMMENDED that the allegations of5 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." SCHIEN BODY ANDcomplaint found not to have been sustained by apreponderance of the evidence be dismissed.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargaincollectivelyconcern-ing ratesof pay,wages, hours, and other terms andconditions of employmentwith UnitedSteelworkers ofAmerica, AFL-CIO-CLC, asthe exclusive representa-tive of the employees in the bargaining unitdescribedbelow.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rightsguaranteedthem bySection7 of the Act.EQUIPMENTCO., INC.113WE WILL, upon request, bargain with the above-namedUnion,as the exclusive representative of allemployees in the bargaining unit described below, withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.The bargainingunit is:Allproductionandmaintenanceemployeesincluding warehouse and parts department em-ployees employed at Respondent's Carlinville,Illinois,facility,but excluding office clericalemployees, plant clerical employees,salesmen,and driver-salesmen,over-the-road truckdrivers,guards and supervisors as defined in the Act.SCHIEN BODY ANDEQUIPMENTCO., INC.